PER CURIAM.
The Tax Court affirmed tax assessments by the county board of taxation affecting appellants’ real property in Hackensack as follows:
PARCEL I -1978 only
Block Lots Land Improvements
100F 8,9,10 $ 20,000 -0-
PARCEL II -1978 and 1979
Block Lots Land Improvements
114A 1 $138,000 $100
114C 1-A and 3 95,400 -0-
According to appellants-taxpayers, their appeal is limited to the-Tax Court judgment relating only to Parcel II for the years 1978 and 1979.
We have considered the arguments advanced by the taxpayers on this appeal in the light of the proofs and applicable law. We have concluded that there is sufficient credible evidence in the record to support the Tax Court judge’s determinations and that all issues of law raised are clearly without merit. R. 2:11-3(e)(1)(A), (E).
We affirm the judgment substantially for the reasons given by Judge Simpson in his written opinion of August 26, 1980.
Affirmed.